Citation Nr: 1430532	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  09-26 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for small intestine/colon cancer


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

The Veteran served on active duty from May 1963 to February 1969 and from May 1969 to February 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The claim is now properly before the RO in Roanoke, Virginia.

The July 2008 rating decision addressed claims for entitlement to service connection for small intestine cancer and entitlement to service connection for colon cancer separately.  On his December 2008 notice of disagreement, the Veteran specified a disagreement with the denial of entitlement to service connection for small intestine cancer, but did not address colon cancer.  Additionally, the April 2009 Statement of the Case addressed small intestine cancer only.  However, in subsequent communications the Veteran addressed the cancer discovered in February 2006, which included the diagnosis of colon cancer and a removal of part of the Veteran's small intestine and a colon resection.  In the July 2012 Supplemental Statement of the Case, the RO addressed his claim as one for service connection for small intestine/colon cancer.  Taking the Veteran's statements in the light most favorable to him, the Board will address his claim as though it is a claim of entitlement to service connection for small intestine/colon cancer.

The Veteran appeared and testified at a personal hearing in May 2013 before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is contained in the record.

The issues of entitlement to increased ratings for diabetes mellitus, peripheral neuropathy, and lumbar spine have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in regards to the Veteran's service connection claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  Such development would ensure that his due process rights, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326, are met.

In February 2006 the Veteran underwent a screening colonoscopy which found multiple polyps.  Biopsies demonstrated tubular adenoma in the proximal colon, tubulovilous adenoma, and hepatic fluxture biopsy demonstrated at least an intramucosal carcinoma.  A right hemicolectomy was performed in March 2006, and the pathology demonstrated a moderately differentiated mucinous adenocarcinoma.  "The small intestine and mesentery segmental resection demonstrated acute serosities with fibrous adhesions, 1 LN negative for malignancy." (3/28/06 report from the National Naval Medical Center-currently in claims file volume 3).  

The operation report from March 2006 noted that examination of the small bowel revealed a 4 x 6 cm area of mesentery with a loop of jejunum that was "firm and woody to the touch."  The surgeon noted that the "area of mass was possibly suggestive of old mesenteric injury" and it had some calcifications within it.  The operative diagnosis was adenocarcinoma of the colon and likely traumatic injury to mesentery of mid jejunum with near-obstructing segment, secondary to internal hernia.

The Veteran argues that his diagnosis of small intestine/colon cancer and the surgery to his small intestine are a result of his active service.  He has presented several theories of entitlement: 1) the cancer, and subsequent surgery, were the result of a fall injury to his abdomen in 1976; 2) the cancer and surgery were the result of exposure to radiation in service; and 3) the cancer and surgery were the result of exposure to Agent Orange in service.

The RO has conceded that the Veteran was exposed to Agent Orange during on-shore visits to the Republic of Vietnam during applicable periods.

Additionally, the record contains service treatment records regarding a fall injury in 1976.  The Veteran was initially treated for head and abdominal trauma and discharged, but he quickly returned with abdominal pain.  A discharge summary noted that the abdominal pain resolved during an 8-day hospital stay.  Discharge diagnosis was segmental ileus abdomen, probably secondary to small bowel hematoma.  The Veteran had additional on-going complaints of chest pain and abdominal pain in service.  A fellow serviceman provided a statement that the Veteran would have abdominal pain with vomiting every 2-3 months in the 1980s.

In May 2012, the Veteran was afforded a fee-basis VA examination which noted he had malignant metastases, but did not address whether the cancer was colon, small intestine or both.  The examiner did note that he was status post colectomy and small bowel resection.  The examiner opined that the Veteran "claimed condition" was less likely than not related to his service.  The examiner noted the Veteran's service history of complaints, and then noted that greater than 75-95% of colon cancer occurred in people with no genetic risk, and that age, obesity, being male, high fat diet, alcohol and red meat were risk factors associated with colorectal cancer.  Although the examiner addressed the risk factors associated with colorectal cancer he did not provide a rationale for his opinion that the Veteran's colon cancer was not related to his 25+ years of service.  Additionally, the examination did not include an opinion based on the Veteran's herbicide exposure theory of entitlement.  On remand, the Veteran should be afforded another VA nexus examination.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran via a 38 C.F.R. § 3.159(b) notice letter addressing his three theories of entitlement, as noted above.  Allow him a reasonable period of time in which to respond.

2.  Schedule the Veteran for an appropriate VA examination.  The examiner must review the claims file and virtual records in conjunction with the examination.  Following review of the record and interview and examination of the Veteran, the examiner should address the following questions:

a.  Does the Veteran have a history of colon cancer?  Does the Veteran have a history of small intestine cancer?  Please provide any and all diagnoses associated with the colon and small intestine.

b.  Is it at least as likely as not (a 50/50 probability or greater) that the Veteran developed a colon/small intestine disorder as a result of his active service?  The examiner should address the Veteran's 1976 fall injury and other gastrointestinal complaints in the Veteran's service medical records.

c.  Is it at least as likely as not (a 50/50 probability or greater) that the Veteran developed a colon/small intestine disorder as a result of exposure to Agent Orange?  The VA concedes that the Veteran was exposed to Agent Orange in service.

The examiner must explain the rationale for all opinions, citing to supporting clinical data as deemed appropriate.

3.  Then readjudicate the claim on appeal.  If the claim remains denied, the RO must issue an appropriate supplemental statement of the case and afford the appellant the opportunity to respond.  The case must then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



